Citation Nr: 1037667	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-29 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
Veteran's Type II diabetes mellitus, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for the Veteran's right lower extremity peripheral 
artery disease prior to April 30, 2009, and in excess of 20 
percent thereafter.  

3.  Entitlement to an initial disability evaluation in excess of 
10 percent for the Veteran's left lower extremity peripheral 
artery disease prior to April 30, 2009, and in excess of 20 
percent thereafter.  

4.  Entitlement to an initial disability evaluation in excess of 
20 percent for the Veteran's right lower extremity diabetic 
peripheral neuropathy.  

5.  Entitlement to an initial disability evaluation in excess of 
20 percent for the Veteran's left lower extremity diabetic 
peripheral neuropathy.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active service from June 1966 to June 
1968.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) which, in 
pertinent part, established service connection for right lower 
extremity and left lower extremity peripheral artery disease; 
assigned 10 percent evaluations for those disabilities; 
established service connection for right lower extremity and left 
lower extremity diabetic peripheral neuropathy; assigned 20 
percent evaluations for those disabilities; and denied an 
increased evaluation for the Veteran's Type II diabetes mellitus.

In January 2009, the Board remanded this claim for additional 
development.  While the case was in remand status, the RO granted 
a 20 percent evaluation for the Veteran's peripheral artery 
disease of the lower extremities effective from April 30, 2009.  
The case has been returned to the Board and is ready for further 
review.  The Board is satisfied that there was substantial 
compliance with its remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  



The Veteran has submitted claims of entitlement to both service 
connection for erectile dysfunction and a total rating for 
compensation purposes based on individual unemployability.  It 
appears that the RO has not had an opportunity to act upon the 
claims.  Therefore, the issues are referred to the RO for action 
as may be appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
service-connected diabetes mellitus has not required a regulation 
of activities.  

2.  Prior to April 30 2009, the Veteran's service-connected 
peripheral artery disease of the left lower extremity and the 
right lower extremity is not shown to be manifested by persistent 
edema, stasis pigmentation, eczema, or ulceration; thereafter, 
there is no showing of stasis pigmentation or eczema and no 
ulcerations of the skin and no finding of board-like edema or 
persistent ulceration.   

3.  The Veteran's right and left lower extremity peripheral 
neuropathy disabilities  each approximated no more than mild 
incomplete paralysis of the sciatic nerve during the entire 
appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation beyond 20 percent 
for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, 
Diagnostic Code 7913 (2009).

2.  The criteria for an initial rating in excess of 10 percent 
prior to April 30, 2009, and in excess of 20 percent thereafter 
for service-connected peripheral artery disease of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, 
Diagnostic Code 7121 (2009).

3.  The criteria for an initial rating in excess of 10 percent 
prior to April 30, 2009 and in excess of 20 percent thereafter 
for service-connected peripheral artery disease of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, 
Diagnostic Code 7121 (2009).  

4.  The criteria for an initial disability rating for diabetic 
peripheral neuropathy of the right lower extremity in excess of 
10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 
4.27, 4.124a, Diagnostic Code 8520 (2009).

5.  The criteria for an initial disability rating for diabetic 
peripheral neuropathy of the left lower extremity in excess of 10 
percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 
4.27, 4.124a, Diagnostic Codes 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim for his bilateral leg disorders arose from 
his disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.  

As to the increased rating issue, a letter satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in October 2004, prior to the initial RO decision that is 
the subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence, and was issued 
prior to the initial rating decision in this claim.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate for rating the 
disorders.  

The RO has also obtained VA outpatient treatment records and 
private treatment records are of record.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has claimed to be unemployable; therefore, the 
question of entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU rating) has been raised and has been referred to the RO.  
See Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Further, there is no objective evidence indicating that there has 
been a material change in the severity of the appellant's 
service-connected disorder since he was last examined.  See 38 
C.F.R. § 3.327(a) (2009).  The examinations in this case are 
adequate upon which to base a decision.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  See 38 C.F.R. § 3.159 (c)(4) (2009). 

Increased Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the  disability 
from the point of view of the Veteran working or  seeking work, 
38 C.F.R. § 4.2, and to resolve any doubt  regarding the extent 
of the disability in the Veteran's  favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v.  Derwinski, 1 
Vet. App. 282 (1991).  
While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period one 
year before the claim was filed until a final decision is issued.  
Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 (Vet. App. 
Nov. 19, 2007).  Thus, staged ratings may be assigned if the 
severity of the disability changes during the relevant rating 
period.  In cases where the original rating assigned is appealed, 
consideration must be given to whether the Veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The Evidence

The Veteran was examined by VA in September 2004 to evaluate his 
diabetes mellitus.  It was noted that the Veteran followed a 
restricted diet and that his weight was stable.  It was also 
noted that there was no restriction of his activities.  He was 
noted to be taking insulin in the morning and the evening.  There 
were no episodes of ketoacidosis or hypoglycemic reactions.  
Neurological examination showed decreased sensory function in 
both lower extremities.  There was stasis dermatitis of both 
lower extremities.  Arterial pulses appeared to be slightly 
decreased.  The diagnoses were: diabetes mellitus, type 2, on 
insulin since 1995; diabetic neuropathy; and peripheral vascular 
disease with stasis dermatitis as well as decreased arterial 
pulses and some history of intermittent claudication.  

Private records show treatment for various complaints and 
disorders from April 1988 to July 2004, including diabetes.  He 
was seen in November 2002 for diabetic neuropathy and in March 
2003, May 2004 and July 2004 for diabetes mellitus, insulin 
dependent and diabetic neuropathy.  

The Veteran was examined by VA in April 2005.  The claims file 
was reviewed.  The Veteran denied ketoacidiosis and hypoglycemic 
reactions.  He reported that he does not follow up the diabetic 
diet strictly and there was no weight change reported.  The 
examiner noted that there was no restriction of daily living 
activities.  The Veteran was noted to be taking insulin.  He 
complained of progressive loss of strength in all extremities.  
He complained of leg numbness, tingling, cramps and decreased 
sensation in both feet.  Neurological examination showed 
decreased sensation at the distal lower extremities.  The 
diagnosis was, diabetes mellitus, type 2, insulin required, 
uncontrolled with neuropathy (Stage II) and clinical peripheral 
neuropathy.  

The Veteran underwent a VA arteries examination in April 2005.  
He complained of leg pain upon walking.  On examination, it was 
noted that there was no evidence of ulcers with some 
hyperpigmentation changes.  There was no finding of edema.  The 
diagnosis was, peripheral artery disease.  

The Veteran underwent a VA diabetes mellitus examination in April 
2009.  The claims file was reviewed.  It was noted that he was 
using Insulin more than once a day.  It was indicated that he did 
not follow a diabetic diet and that he was instructed to follow a 
restricted or special diet.  It was noted that he is not 
restricted in his ability to perform strenuous activities.  It 
was reported that there was claudication of the lower extremities 
and paratheisias loss of sensation and pain in the legs.  There 
was peripheral edema.  Examination of the lower extremities 
showed no ulcers.  On neurological examination there was normal 
coordination and no motor loss.  Babinskis were negative and left 
and right sensory loss was noted as soft touch.  It was noted 
that the Veteran was unemployed having retired due to eligibility 
by age or duration of work.  The diagnosis was diabetes, type 2.  
Diabetic nephropathy and peripheral artery disease were also 
found. 

The Veteran underwent a VA peripheral nerves examination in April 
2009.  The claims file was reviewed.  Bilateral muscle strength 
in the lower extremities was 4.  Sensory function of the lower 
extremities was described as having absent vibration, decreased 
pain and decreased light touch with normal position sense.  There 
was no muscle atrophy, no abnormal muscle tone or bulk no tremors 
or tics and no abnormal gait or balance.  The diagnosis was 
diabetic sensory motor peripheral neuropathy in lower extremities 
with neurological findings as described.  It was indicated that 
there was nerve dysfunction with neuritis and neuralgia and no 
paralysis and with moderate effect on daily activities described 
as mild for shopping recreation and traveling, moderate for 
exercise and severe for sports.  

In April 2009, the Veteran underwent a VA arteries and veins 
examination.  The Veteran complained of restless legs, pain in 
the legs and cramping after walking approximately two minutes 
and/or prolonged sitting and standing.  It was noted that there 
was claudication with pain at rest.  There was no ulceration and 
no edema or coldness.  The diagnosis was: right lower extremity 
peripheral artery disease of moderate severity; and left lower 
extremity peripheral artery disease of mild severity.  

VA outpatient treatment records from 2005 to 2010 have been 
reviewed.  They show treatment for various disorders including 
diabetes mellitus.  In January 2006 he was seen for right leg 
pain.  It was noted that there was poor compliance with diabetic 
diet.  There was no gross motor or sensory deficit.  In April 
2006 he reported having bilateral leg pain with walking and right 
leg burning in the anteriolateral thigh.  Neurologic findings 
showed no gross motor or sensory deficit with a slight decrease 
in sensation in the right thigh.  In February 2010, the Veteran 
complained of bilateral leg pain and claudication.  Examination 
of the lower extremities showed intact skin and no ulcers with 
dorsalis pedis +1 bilaterally and no posterior tibalis, 
bilaterally.  There was no edema or cyanosis.  

Discussion

A.  Diabetes Mellitus

The Veteran's diabetes mellitus is currently assigned a 20 
percent rating pursuant to Diagnostic Code 7913.  Under 
Diagnostic Code 7913, a 20 percent is warranted for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent rating is 
warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.

Regulation of activities is defined by Diagnostic Code 7913 as 
the "avoidance of strenuous occupational and recreational 
activities." Medical evidence is required to show that 
occupational and recreational activities have been restricted.  
Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  

The medical evidence of record shows that the Veteran is insulin 
dependent, and is apparently on a restricted diet.  There is no 
evidence, however, that there are specific restrictions or 
regulation of activities because of his diabetes.  In this 
regard, an April 2009 diabetes examination report specifically 
states that the Veteran is not restricted from strenuous 
activities.  In addition, VA examinations in  April 2005 state 
that the Veteran is not restricted from daily activities as does 
the September 2004 VA examination.  It is noted that on VA 
neurological examination in April 2009, the examiner stated that 
there was moderate effect on daily activities; however this was 
attributable to neuropathy and no VA examiner has stated that the 
Veteran's diabetes restricts his daily activities.  

The Board finds that the Veteran's increased rating claim must be 
denied.  There is no medical evidence showing that the Veteran's 
diabetes requires regulation of activities, as that term is 
defined in the applicable regulation.  The Board also notes that 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year, or twice a month visits to a diabetic 
care provider, have not been shown.  Accordingly, as there is no 
evidence that the Veteran's diabetes has required restriction of 
activities at any time during the rating period on appeal, the 
Board concludes that his symptoms more closely approximates the 
criteria for the currently assigned 20 percent evaluation.  

The rating criteria contained in Diagnostic Code 7913 are 
successive; that is, the criteria for any given rating 
incorporate the criteria for lower ratings as well as additional 
symptomatology for the higher level.  The Court has held that in 
such situations, all of the listed criteria must be met before 
the rating is warranted.  Tatum v. Shinseki, 23 Vet. App. 152 
(Sept. 28, 2009); Camacho v. Nicholson, 21 Vet. App. 360 (2007).  
The Board observes that Note 1 of Diagnostic Code 7913 provides 
that compensable complications of diabetes will be rated 
separately and that noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2009).  However, 
service connection is already currently in effect for 
disabilities that include diabetic neuropathy of the bilateral 
lower extremities, and peripheral artery disease.   

The Board considered whether the Veteran would be entitled to a 
higher rating under another Diagnostic Code, however no other 
diagnostic code would produce a higher rating.  As such, a higher 
evaluation is not for application.  In short, the Board finds 
that the evidence demonstrates symptoms consistent with a 20 
percent rating, and the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent for adult onset 
diabetes mellitus.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he observes or experiences; for example, he is competent to 
report that he experiences weakness or lethargy as a result of 
his diabetes.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
The Board finds the Veteran to be credible in his reports of the 
symptoms he experiences.  However, he has not asserted that his 
diabetes requires a restriction of activities.  Lay statements 
are considered to be competent evidence when describing symptoms 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance of 
the positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



B.  Peripheral Artery Disease

The Veteran's peripheral artery disease is rated under DC 7121.  
He has been assigned a 10 percent rating prior to April 30, 2009 
and a 20 percent rating thereafter for each lower extremity.  A 
10 percent rating is warranted where the Veteran experiences 
intermittent edema of an extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms relieved 
by elevation of the extremity or compression hosiery.  A 20 
percent rating is warranted for persistent edema, incompletely 
relieved by elevation of the extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent rating is warranted 
for persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous indurations, 
stasis pigmentation or eczema, and persistent ulceration.  The 
maximum 100 percent rating is warranted for massive board-like 
edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic 
Code 7121 (2009).

The rating criteria contained in Diagnostic Code 7121 are 
successive; that is, the criteria for any given rating 
incorporate the criteria for lower ratings as well as additional 
symptomatology for the higher level.  The Court has held that in 
such situations, all of the listed criteria must be met before 
the rating is warranted.  Tatum v. Shinseki, 23 Vet. App. 152 
(Sept. 28, 2009); Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Prior to April 30, 2009, the record does not support a finding 
that a higher rating is warranted beyond 10 percent for the right 
or left lower extremity.  The evidence shows that during this 
time frame the disability warrants the assignment of a 10 percent 
rating.  Evidence of record does not demonstrate edema thus 
persistent edema is not shown and neither is there s showing of 
eczema.  The findings and treatment history do not support a 
frequent recurrence of edema.  Nor is there a finding of 
ulceration.  A rating in excess of 10 percent is not warranted 
during this time frame in this case for the right or left leg 
because there is no evidence of persistent edema incompletely 
relieved by elevation.  There is no evidence of stasis 
pigmentation or eczema.  There is no evidence of ulceration, and 
no evidence of massive board like edema with constant pain at 
rest.  

From April 30 2009 and thereafter, based on the foregoing 
evidence, the Board finds that, as a whole, the Veteran's right 
and left lower extremity peripheral artery disease is more 
clinically characteristic of, or approximated by, a 20 percent 
disability evaluation and no more.  Specifically, the objective 
medical evidence does not indicate any findings or diagnosis of 
persistent edema, stasis pigmentation or eczema at any time 
during the rating period on appeal from April 30, 2009.  The one 
finding of edema in April 2009 is noted; however VA artery and 
veins examination that same month found no edema.  Thus 
persistent edema is not shown.   The evidence, overall, does not 
demonstrate persistent stasis pigmentation or eczema prior.  In 
sum, on and after April 30, 2009, the evidence of record does not 
establish that there are findings that would support a finding 
beyond 20 percent.  
Again, the Board notes that in adjudicating a claim the Board 
must assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he observes or experiences.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  The Board finds the Veteran to be credible 
in his reports of the symptoms he experiences.  However, lay 
statements are considered to be competent evidence when 
describing symptoms or an event.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The Board considered whether the Veteran would be entitled to a 
higher rating under another Diagnostic Code, however, no other 
applicable diagnostic code would produce a higher rating.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of Diagnostic Code should be upheld so long as it 
is supported by explanation and evidence).  See also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any 
change in DC must be specifically explained). 

As such, the Board finds that the Veteran's symptoms are most 
nearly approximated by the 20 percent disability ratings for each 
lower extremity, on and after April 30, 2009.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  38 U.S.C.A.  § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

C.  Peripheral Neuropathy

The Veteran's diabetic peripheral neuropathy of each lower 
extremity is currently rated under Diagnostic Code (DC) 8599-
8520, and is thus rated by analogy under the criteria for 
paralysis of the sciatic nerve.  See 38 C.F.R. §§ 4.20, 4.27.   
When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral  
nerve disability, neuritis, characterized by loss of reflexes,  
muscle atrophy, sensory disturbances, and constant pain, at times  
excruciating, is to be rated on the scale provided for injury of  
the nerve involved, with a maximum equal to severe, incomplete  
paralysis.  The maximum rating to be assigned for neuritis not  
characterized by organic changes referred to in this section will  
be that for moderate incomplete paralysis, or with sciatic nerve  
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123. 
 
Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve, and therefore neuritis and neuralgia of 
that nerve.  Complete paralysis of the sciatic nerve, which is  
rated as 80 percent disabling, contemplates foot dangling and  
dropping, no active movement possible of muscles below the knee,  
and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate or 
moderately severe in degree, respectively.  A 60 percent rating 
is warranted for severe incomplete paralysis with marked muscle 
atrophy.  38 C.F.R. § 4.124a, DC 8520.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an initial evaluation in 
excess of 10 percent for left or right lower extremity diabetic 
peripheral neuropathy.  As noted above, a 20 percent evaluation 
is assigned under Diagnostic Code 8520 for moderate incomplete 
paralysis.  In this case, pertinent evidence associated with the 
Veteran's claims file does not demonstrate any neurological 
abnormality to warrant a higher rating.  While he has decreased 
sensory function in both lower extremities, he has been noted to 
have normal coordination and no motor loss.  Babinskis were 
negative and muscle strength was 4.  There is no atrophy, no 
abnormal muscle tone, no abnormal gait and no paralysis.  
Outpatient records show that there was no sensory deficit or 
motor deficit twice in 2006 with only a slight decrease in 
sensation in the right thigh in April 2006.  

Given this evidence, the Board finds that the Veteran's right and 
left extremity diabetic peripheral neuropathy disabilities each 
approximated, at most, mild incomplete paralysis of the sciatic 
nerve during this time period.  The Board further finds that, 
since the effective date of service connection, there were no 
distinct periods of time during which the Veteran's disability 
was more than 10 percent disabling.  He is accordingly not 
entitled to receive a "staged" rating.  Fenderson, supra.

In reaching the above conclusions, the Board has not overlooked 
the Veteran's statements.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are not 
competent to provide medical opinion evidence as to the current 
severity of a disability or whether his symptoms are attributed 
to neurological or orthopedic conditions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the Board has placed 
greater probative value on the objective findings rendered by the 
various medical professions who have the requisite training and 
knowledge to render medical opinions.  

The Board considered whether the Veteran would be entitled to a 
higher rating under another Diagnostic Code, however, no other 
applicable diagnostic code would produce a higher rating.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of Diagnostic Code should be upheld so long as it 
is supported by explanation and evidence).  See also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any 
change in DC must be specifically explained). 

Finally, the Board considered the doctrine of reasonable doubt.   
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).


Extraschedular

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected disorders adjudicated above are 
not so unusual or exceptional in nature as to render his 
schedular ratings inadequate.  The Veteran's disabilities have 
been evaluated under the applicable diagnostic codes that have 
specifically contemplated the level of occupational impairment 
caused by his disabilities.  The evidence does not reflect that 
the Veteran's disabilities have caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  Therefore, referral for 
assignment of an extra-schedular evaluation in this case is not 
in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  


ORDER

An increased disability evaluation for the Veteran's Type II 
diabetes mellitus, currently evaluated as 20 percent disabling is 
denied.  

An initial disability evaluation in excess of 10 percent for the 
Veteran's right lower extremity peripheral artery disease prior 
to April 30, 2009, and in excess of 20 percent thereafter is 
denied.  

An initial disability evaluation in excess of 10 percent for the 
Veteran's left lower extremity peripheral artery disease prior to 
April 30, 2009, and in excess of 20 percent thereafter is denied.  

An initial disability evaluation in excess of 20 percent for the 
Veteran's right lower extremity diabetic peripheral neuropathy is 
denied.  

An initial disability evaluation in excess of 20 percent for the 
Veteran's left lower extremity diabetic peripheral neuropathy is 
denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


